09/25/2020



                                                                                              Case Number: DA 20-0377



               IN THE SUPREME COURT OF THE STATE OF MONTANA                             F)LED
                                      Case No. DA 20-0377                              SEP 2 5 2020
                                                                                    Bowen Greenwood
                                                                                  Clerk of Supreme Court
                                                                                     State nf Mnntana
                                                     )
MICHAEL HUMMERT,                                     )       ORDER HOLDING
                                                     )       THE TIME REQUIREMENT
               Plaintiff and Appellant,              )       IN ABEYANCE PENDING
                                                     )       COMPLETION OF THE
and                                                  )       MANDATORY ALTERNATNE
                                                     )       DISPUTE RESOLUTION
JERRY CHRISTISON,                                    )       PROCESS

               Defendant and Appellee.


       Upon the Stipulation of the parties to hold the time requirements ofthe Rules of

Appellate Procedure in abeyance pending completion ofthe mandatory appellate alternative

dispute resolution process, or the expiration ofthe 75 day time limit of Rule 7(3)(b) ofthe Rules

of Appellate Procedure and good cause appearing:

       IT IS HEREBY ORDERED that the time requirements for completion ofthe mandatory

appellate alternative dispute resolution process, or the expiration ofthe 75 day time limit of Rule

7(3)(b) ofthe Rules of Appellate Procedure shall be extended.
                     (1'‘•,
       Dated this 2S- day of....i'o?                ,2020.




Order Holding the Time Requirement in Abeyance Pending Completion ofthe Mandatory
Alternative Dispute Resolution Process — Page 1